Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 1 of 24 PageID 2084




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


 NYKA O'CONNOR,

         Plaintiff,
                                                             No. 3:18-CV-1423-J-39PDB
 v.

 JULIE JONES, et al.,

         Defendants.

                       DEFENDANT CHUONG THANH LE’S ANSWER


         COMES NOW, Defendant DR. CHUONG THANH LE (hereinafter “Dr. Le”), by and

 through undersigned counsel and files his Answer to Plaintiff’s Amended Complaint by showing

 this Honorable Court as follows:

                                        FIRST DEFENSE

         Plaintiff's Amended Complaint fails to state a claim upon which relief can be granted.

                                       SECOND DEFENSE

         Defendant denies he was negligent in any manner or that any negligent act or omission

 on his part caused or contributed to any injury or damage alleged to have been sustained by

 Plaintiff.

                                        THIRD DEFENSE

         Defendant denies that Plaintiff has subjected to the deprivation of any rights, privileges,

 or immunities of the Constitution or laws of the United States or the State of Florida.
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 2 of 24 PageID 2085




                                      FOURTH DEFENSE

        Defendant explicitly reserves the right to assert such affirmative defenses that may

 become known in the course of discovery and to ament this Answer with any and all such

 defenses.

                                        FIFTH DEFENSE

        Defendant responds to the enumerated allegations contained in Plaintiff's Amended

 Complaint as follows:

 I.     The Parties to the Complaint

        A.      Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in section I A of Plaintiff’s Amended Complaint.

        B.      The allegations of section I B of Plaintiff’s Amended Complaint are admitted as

 they pertain to Defendant Le. Defendant is without knowledge or information sufficient to form

 a belief as to the truth of the allegations contained in section I B of Plaintiff’s Amended

 Complaint which pertain to other defendants or parties to this action.

 II.    Jurisdiction

        Defendant admits jurisdiction is proper and appropriate before this Court.

 III.   Prisoner Status

        Defendant is without knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in section III of Plaintiff’s Amended Complaint.

 IV.    Statement of Claim

        Plaintiff presents his allegations within this section in the form of an attached narrative.

 Defendant’s responses to those numbered paragraphs will be addressed below.




                                                 2
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 3 of 24 PageID 2086




 V.        Injuries

           Plaintiff presents his allegations within this section in the form of an attached narrative.

 Defendant’s responses to those numbered paragraphs will be addressed below.

 VI.       Relief

           Defendant denies Plaintiff is entitled to the requested relief.

 VII.      Exhaustion of Administrative Remedies Administrative Procedures

           Defendant is without knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in section VII of Plaintiff’s Amended Complaint.

 VIII. Previous Lawsuits

           Defendant is without knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in section VIII of Plaintiff’s Amended Complaint.

 IX.       Certification and Closing

           Defendant is without knowledge or information sufficient to form a belief as to the truth

 of the allegations contained in section IX of Plaintiff’s Amended Complaint.

 X.        Plaintiff’s Narrative Allegations

           Defendant responds to Plaintiff’s narrative allegations as follows:

           1.       Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           2.       Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.




                                                     3
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 4 of 24 PageID 2087




           3.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           4.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           5.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           6.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           7.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           8.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           9.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.




                                               4
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 5 of 24 PageID 2088




           10.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           11.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           12.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           13.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           14.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           15.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           16.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.




                                                5
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 6 of 24 PageID 2089




           17.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           18.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           19.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           20.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           21.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           22.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           23.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.




                                                6
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 7 of 24 PageID 2090




           24.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           25.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           26.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           27.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           28.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           29.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           30.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.




                                                7
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 8 of 24 PageID 2091




           31.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           32.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           33.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           34.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           35.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           36.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           37.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.




                                                8
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 9 of 24 PageID 2092




           38.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           39.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           40.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           41.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           42.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           43.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.

           44.   Defendant is without knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

 denied.




                                                9
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 10 of 24 PageID 2093




            45.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            46.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            47.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            48.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            49.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            50.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            51.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                 10
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 11 of 24 PageID 2094




            52.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            53.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            54.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            55.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            56.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            57.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            58.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                 11
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 12 of 24 PageID 2095




            59.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            60.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            61.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            62.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            63.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            64.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            65.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                 12
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 13 of 24 PageID 2096




            66.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            67.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            68.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            69.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            70.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            71.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            72.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                 13
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 14 of 24 PageID 2097




            73.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            74.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            75.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            76.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            77.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            78.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            79.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                 14
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 15 of 24 PageID 2098




            80.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            81.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            82.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            83.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            84.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            85.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            86.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                 15
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 16 of 24 PageID 2099




            87.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            88.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            89.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            90.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            91.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            92.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            93.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                 16
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 17 of 24 PageID 2100




            94.    Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            95.    Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            96.    Denied.

            97.    Denied.

            98.    Denied.

            99.    Denied.

            100.   Denied.

            101.   Denied.

            102.   Denied.

            103.   Denied.

            104.   Denied.

            105.   Denied.

            106.   Denied.

            107.   Denied.

            108.   Denied.

            109.   Denied.

            110.   Denied.




                                                  17
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 18 of 24 PageID 2101




            111.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            112.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            113.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            114.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            115.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            116.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            117.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            118.   Defendant incorporates and realleges his responses to Paragraphs 1 through 131

  as if fully re-stated.



                                                  18
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 19 of 24 PageID 2102




            119.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            120.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            121.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            122.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            123.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            124.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            125.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                  19
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 20 of 24 PageID 2103




            126.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            127.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            128.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            129.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            130.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            131.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            132.   Defendant incorporates and realleges his responses to Paragraphs 1 through 131

  as if fully re-stated.

            133.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.



                                                  20
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 21 of 24 PageID 2104




            134.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            135.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            136.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            137.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            138.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            139.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            140.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                  21
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 22 of 24 PageID 2105




            141.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            142.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            143.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            144.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            145.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            146.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.

            147.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                                  22
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 23 of 24 PageID 2106




            148.   Defendant is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph. Plaintiff’s allegations are therefore

  denied.




                                          SIXTH DEFENSE

            All allegations of Plaintiff's Amended Complaint not specifically admitted above are

  hereby denied.

            WHEREFORE, having fully responded to Plaintiff's Amended Complaint, Defendant

  prays that he be discharged without costs or liability in the premises.

                   Respectfully submitted, this 8th day of February, 2021.

                                                        HALL BOOTH SMITH, P.C.




                                                        ____________________________
                                                        J. BRENT ALLEN, Esq.
                                                        Trial Counsel




                                                   23
Case 3:18-cv-01423-BJD-PDB Document 170 Filed 02/08/21 Page 24 of 24 PageID 2107




                                  CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on February 8, 2021 I electronically filed the foregoing with

  the Clerk of Court by using the CM/ECF online portal. A copy of the foregoing was served via

  United States Mail to the following:

                                        Nyka O'Connor
                                  Wakulla Correctional Institute
                                     110 Melalevea Drive
                                    Crawfordville, FL 32327


                                                    HALL BOOTH SMITH, P.C.




                                                    ____________________________
                                                    J. BRENT ALLEN, Esq.
                                                    Florida Bar No. 090534
                                                    KIRK A. CARTER, Esq.
                                                    Florida Bar No.: 123035
                                                    200 W. Forsyth Street
                                                    Suite 400
                                                    Jacksonville, Florida 32202
                                                    Tel: 904-236-4929
                                                    Fax: 904-236-4767
                                                    ballen@hallboothsmith.com
                                                    allenfilings@hallboothsmith.com
                                                    ktenpas@hallboothsmith.com
                                                    Attorneys for Dr. Chuong Thanh Le




                                               24
